Case 1:21-cr-00386-TNM Document 28 Filed 06/30/21 Page 1 of 8

Created by: Puulitic Bauer ~ Executor, a Living Soul, A Woinan,
Created For: PAULINE BAUER -- VESSEL -

Leave to file G RANTED

COLOR OF LAW AGENCY Seo Named, 1
DISTRICT OF COLUMBIA
d.b.a. TREVOR N. MCFADDEN

U.S, Disirice Court 7 Ta Jud
DISTRICT OF COLUMBIA CIRCUIT = * = ’ [

Ag

UNITED STATES CASE NO. 1:21-cr-00386-TNM
db.a.

USA NOTICE:

UNITED STATES OF AMERICA CLERK TO FILE

ve

PAULINE BAUER

CITATION

Notice: USC 18 §2076; CLERK IS 10 FILE: “Whoever, being a clerk willfully refuses or negfects to make or forward any

report, certificate, statement, or document as required by law, shall be fined under this title or imprisoned nat more than one year,
or both.”

It is hereby Required that the CLERK OF COURTS shall posi on PACER my Natice of Special Appearance created by: Pauline
Bauer for public record IMMEDIATELY.

MAGISTRATE JUDGE ZILA M. FARUQU! revounized my claim as a [peopte]. I "do not have to ask permission”. He asked
that I, “contact or inform them if my travel plans change”,

MAGISTRATE JUDGE ZIA M, FARUQUI recognized my claim as 4 [sovereign] when he did not require my sig-nature. A
sovereign autographs documents.

See Exhibits in support of MAGISTRATE JUDGE Z1A M. FARUQUS’(5) statements on the record,

EXHIBITS:

A. My Patent of Nativity properly noticed, properly recorded and properly filed on the land Juris.
B. My Deed of Re-Conveyance, properly noticed, properly recorded and properly filed on the jand Juris.

*Natice to agent is notice to principal, notice to principal is notice.

“peed
Honorably submitted, executed and sealed by the voluntary act of my own hand, this as" day uf J YJ e 4
2021

 

EXECUTOR fh ? 2
Pauline; Bauer

PAULINE BAUER-VESSEL
All rights reserved UCC 1-308 All rights reserved

The Clerk’s Office shail give aotice and serve:
Magistrate Judge Zia M. Farugui
District Judge Trevar N. Mcladden
Case 1:21-cr-00386-TNM Document 28 Filed 06/30/21 Page 2 of 8

RECORDER OF DEEDS DIVISION

 

 

 

 

 

 

 

 

mM
-
N ERIE COUNTY COURTHOUSE
= 140 W. 6TH STREET, ROOM 121, ERIE, PA 16501
oS PHONE: (814) 451-6246 FAX: (814) 451-6213
ee. EMAIL: recorder@eriecountypa.gov
WN
© KENNETH J. GAMBLE
N Erie County Clerk Of Records
Instrument Number: 2021-014213 RECEIPT FOR PAYMENT Record Date: 6/04/2021
Instrument Type: AGREEMENT Record Time; 01:42:37
Receipt No.: 1287662
Receipt Distribution
4 Pee/Tax Description Payment Amount
AGREEMENT 27.50 Recording Page Count: 6
AGREEMENT - WRIT - 50
CQ REC MGT ACCT 2.00 paid By Remarks; BAUER/BAUER/JT
ROD REC MGT ACCT 3.006
Cash $33.06
Total Received......... $33.00

NOTE: Some information subject to change during the verification process and may nat be raflected on this page.
Case 1:21-cr-00386-TNM Document 28 Filed 06/30/21 Page 3 of 8

‘ fied

os

2021 JUN ~4,

RECORDER OF UitD
ERIE COUNTY. Par’

ERIE COUNTY RECORDING DISTRICT
COURT OF RECORD OF THE LAND JURISDICTION
PUBLICY RECORDED
TO ALTER, IGNORE, OR DISPOSE OF IS A FELONY

Deed of Re-Conveyance
Patent of Nativity

Return to: :Pauline: .Bauer
c/o rural route 1072 Bliss Hill Rd

Kane, Pennsylvania [near 16735]

This cover sheet has been added to these recorded documents to provide space for the recording data.
This cover sheet appears as the first page of the documents in the official public record.

There is a total of 5 pages

DO NOT DETATCH
Case 1:21-cr-00386-TNM Document 28 Filed 06/30/21 Page 4 of 8

Recording requested by (name): at &
i
Pauline; Bauer: eC

When recorded, mail to:

:Pauline; Bauer:
in Care Of Rural Route 1072 Bliss Hill Road
Kane, Pennsylvania Republic Zip Exempt Recorder's Use Only
Near [16735]

DEED OF FULL RE-
CONVEYANCE

PAULINE BAUER, Pauline Bauer, as Known and Unknown ENTITIES, under the Birth Registration
#_0786170-1967_ and Linked to Social Security Registration #161-64-7492_ originating al Passavant
Hospital in City of Pittsburgh, Allegheny County, State of Pennsylvania and Originally requested by
_SAMUEL PAUL CROSKEY and LUCILLE LEONA (SETZENFAND) CROSKEY _ as Parents, Legal
Guardians, Signatories, and Trustee(s), And as held in CESTI QUE VIE Trust dated 4, JUNE, 1967. and as
recorded on the _14_, Day of June, 1967 as Official Records of Department of Human Resources of the State

of Pennsylvania, Republic, On and for the behalf of the United States; covering the following described
properties:

PAULINE BAUER, PAULINE CROSKEY-BAUER, BAUER, PAULINE, CROSKEY-BAUER, PAULINE,
Pauline Bauer, Pauline Croskey-Bauer, pauline; Bauer, pauline; Croskey-Bauer, PAULINE CROSKEY,
CROSKEY, PAULINE, Pauline Croskey, pauline; Croskey, PAULINE KARLIK, PAULINE CROSKEY-
KARLIK, KARLIK, PAULINE, CROSKEY-KARLIK, PAULINE, Pauline Karlik, Pauline Croskey-Karlik,
pauline; Karlik, and pauline; Croskey-Karlik, and any Other unknown variation thereof;

Having received from holder of the obligations thereunder a written request to reconvey, reciting that all sums
secured by the Deed of Trust have been fully paid, and said Deed of Trust and the note or notes secured
thereby having been surrendered to said Trustee for cancellation, does hereby RECONVEY without warranty,
to the living soul legally entitled thereto, do hereby CLAIM the entire estate, including the minor account,
now held by it or by successors, Parent Corporations or subsidiaries of the United Nations, United States, State
of Pennsylvania, or Variations thereof, Shall Convey all Known and Unknown said Trust and Property to,

:Pauline; Bauer: of the House of Bauer,

Page | of 2
Case 1:21-cr-00386-TNM Document 28 Filed 06/30/21 Page 5 of 8

IN WITNESS WHEREOF,

ce rd - f- \ i J ff : ry
tit lh AA fA tf . as Trustee, has

caused its Autograph as witnessed below.

 

Date: chday of_) Lig! € in the year of our Lord Two Thousand Twenty-One “
Pauline; I Jouse of Bauer, As trustee Sui Juris, Jus Soli aw
By: . “hte be zis 3 = Ae . eC

 

aw.
STATE OF_ PENNSYLVANIA _ COUNTY OF M Neon
as Notary and Jurat Certificate On Sed day of Clee , 20 kl

And Pennsylvania _ state, Me Pea County as Notary Public personally

appeared with satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
she/they executed the same in her/their authorized capacity(ies), and that by
her/their Autograph on the instrument, executed the instrument. | certify
under PENALTY OF PERJURY under the laws of the State of Pennsylvania
that the foregoing paragraph is true and correct.

 

before me,

hk my hand and offici

, a Notary Public, Vo proved to me on the basis of

“Pussomall Kao ledye.

  

~

eS Signature, and (SEAL)

      

  
 
  
 

ith of Pennsylvania - Notary Saal
Coromgnent 4. Smith, Notaty Public
McKean County
My commission expires July 13, 2622
Commission number 4155688
Member, Pennayvivana Association of Nolsries

CAPACITY CLAIMED BY Autograph

as a Living Soul, Sui Juris, Jus Soli
Case 1:21-cr-00386-TNM Document 28 Filed 06/30/21 Page 6 of 8

PATENT OF
NATIVITY

For the nativity of:

Pauline
of the family Croskey

Date of nativity:

4th Day of June
A.D. 1967

This document serves as Proof
that my living DNA existed on this
Land before there was a UNITED
STATES of America or Any STATE
Thereof
Case 1:21-cr-00386-TNM Document 28 Filed 06/30/21 Page 7 of 8

PATENT OF NATIVITY

For the nativity of: Pauline of the family Croskey a O

Date of nativity: 4th day of June A.D. 1967

es
Place of nativity: Pennsylvania Republic

Record of Genealogy:

Paternal Genealogy

 

Samuel Paul Croskey
(Father)

 

 

 

 

 

 

Maternal Genealogy

 

Lucille Leona Setzenfand

 

 

 

(Mother)
Penn. Republic Penn. Republic
1931 - Present 1937 - 2015
Nevin P. Croskey Nellie A. Kaufman Frederick Setzenfand Vads Mae Lynn
(Grandfather) (Grandmother) (Grandfather) (Grandmniher)
Penn. Republic Penn. Republic Penn. Republic Penn. Republic
[889-1958 $896-1980 1898-1963 1903-1952
David Croskey Samuel Kaufman Charles Seizenfand James Martin Lynn
(Great Grand father) (Great Grandfather) (Great Grandfather) (Great Grandfather)
Penn Republic 1856-1944 immigrant Penn, Republic
1844-1926 m. Rebecca M. Wallace 1861-1942 1871-1943
i Sarah Miller wesneeenteenenemrenere enna ne mene tm. Johanna P. Bryson m. Sarah Abbott
corsr nes eere na reaeacnne geen Albert Kaufman —
David Croskey (Great Great Grandfather) William Henry Harrison Lynn
(Great Great Grandfather) Immigrant (Great Great Grandfather)
1800-1873 TR24-1886 Penn. Republic
m. Efiza Wilson 1840-1908
Jotham Wallace m. Emily Jane
Hugh G, Miller (Great Great Grandfather)
(Great Great Grandfather) Ponn. Republic John N. Abbott
Penn. Republic abt, 1824-unknown (Great Great Grandfather}
1828-1894 m. Nancy Irvine Penn. Republic
m. Martha J.C et 1856-1942
oats ttn ee et eee John Wallace m. Mary B.
Thomas J. Miller (30d Great Grandfather) rin er nner rr
(3° Great Grandfather) Penn. Republic William Harrison Lynn
Immigrant 1792-1859 (3rd Great Grandfather)
1794-1866 m. Nancy Pena. Republic
m. Margaret Watt mat teen e et ee ten nnn ten ent eee — 1817-§902
seteteeeeees eee nee George Wallace m. Elizabeth Chain
(4° Great Grandfather) ———————
Immigrant William Chain
1749-1835 (4° Great Grandfather)
m. Sanh Wooddell Kentucky Republic
acetieceeniie 1798-unknown
Thomas Waddell Wooddcll m. Hannah
(5® Great Grandfather) ose pene eepeencn namie
Virginia Republic John Chain
171041785 (5" Great Grand fitther)
m. Alice Campbelt Penn. Republic

Witness:

Thereby solemnly affirm that the information in this

patent is t coy Dr of my knowledge.

     

Witness:

   

Uhereby solemnly affirm that the information in this
patent is true and correct to the best of my knowledge,

Bim Cle

Second Witness

17ft-abi. 1821-1850
m. Isabella Bower

 

 

Principal claimont:
Uhereby solemnly affirm thai the information 2 this
patent is true amd ctrrrect to the best of my kanwledye,

OE ot. Fa jill
—— ?
Native

Of ite «<<
Case 1:21-cr-00386-TNM Document 28 Filed 06/30/21 Page 8 of 8
